The defendant was convicted of an assault with a pistol, under the fourth count of a complaint which charged the defendant with five different offenses. No objection by demurrer or otherwise was made to the complaint. We are free to state, however, that the complaint is an unusual one, containing, as it does, several separate and distinct offenses not of the same general nature nor belonging to the same family of crimes. However, no extended discussion of this nor of other questions raised by the record is deemed necessary, as the judgment of conviction must be reversed, and the cause remanded because of the error committed by the court in overruling the defendant's motion for a new trial, to which ruling of the court the defendant duly excepted. The motion should have been granted, upon the ground that the court failed to comply with the law (section 5364, Code 1907, as amended by General Acts 1915, p. 816) which provides that:
"Every general charge shall be in writing or be taken down by the court reporter as it is delivered to the jury."
The failure of the court to deliver its charge in writing as required by said act, or to have it taken down by the court reporter as it is delivered to the jury, is not a matter resting within the discretion of the court.
Reversed and remanded.